United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 13-1121
     ___________________________

          United States of America

     lllllllllllllllllllll Plaintiff - Appellee

                        v.

            Jeffrey Alan Soboroff

   lllllllllllllllllllll Defendant - Appellant
      ___________________________

             No. 13-1265
     ___________________________

          United States of America

     lllllllllllllllllllll Plaintiff - Appellee

                        v.

            Jeffrey Alan Soboroff

   lllllllllllllllllllll Defendant - Appellant
                   ____________

  Appeal from United States District Court
for the Southern District of Iowa - Davenport
               ____________

         Submitted: October 4, 2013
          Filed: October 11, 2013
              [Unpublished]
                                    ____________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       In these consolidated appeals, federal prisoner Jeffery Soboroff challenges the
district court’s1 denial of his motion for “religious accommodation,” the court’s
revocation of his supervised release, and the twelve-month prison term imposed upon
the revocation of his supervised release.

       We conclude that Soboroff’s claim for “religious accommodation” related to
his dietary needs at the Muscatine County Jail became moot once he was transferred
to another facility. See Smith v. Hundley, 190 F.3d 852, 855 (8th Cir. 1999) (inmate’s
claims for injunctive and declaratory relief to improve prison conditions are moot
when he is transferred to another facility and is no longer subject to those conditions);
see also Spencer v. Kemna, 523 U.S. 1, 14-16 (1998) (speculative collateral
consequences cannot overcome mootness); Randolph v. Rodgers, 170 F.3d 850, 856
n.7 (8th Cir. 1999) (exception for claims that are capable of repetition yet evading
review is extraordinary and narrow, and applies when both duration of challenged
action is too short to be fully litigated before cessation and there is reasonable
expectation complaining party will be subject to same action again).

       We further conclude that the district court did not clearly err in finding that
Soboroff had violated the conditions of his supervised release, and did not abuse its
discretion in imposing a twelve-month revocation sentence. See United States v.
Sistrunk, 612 F.3d 988, 991 (8th Cir. 2010) (district court’s fact finding as to whether
violation occurred is reviewed for clear error; reversal is warranted only if appeals
court has definite and firm conviction that district court was mistaken); United States

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                          -2-
v. Merrival, 521 F.3d 889, 890 (8th Cir. 2008) (revocation sentence is reviewed for
substantive reasonableness under deferential abuse-of-discretion standard).

      Accordingly, in both appeals, we affirm.
                      ______________________________




                                        -3-